10
1

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:19-cv-00188-JLR Document 21-1 Filed 08/26/19 Page 1 of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
ANGELA BEVILACQUA,
i, CASE NO. 2:19-CV-00188-JLR-DWC
Plaintiff,
ORDER ADOPTING REPORT AND
Vv. RECOMMENDATION
COMMISSIONER OF SOCIAL
SECURITY,
| Defendant.

 

 

 

The Court, having reviewed the Report and Recommendation of Judge David W.
Christel, United States Magistrate Judge, and the relevant record, does hereby find and ORDER:
| (1) The Court adopts the Report and Recommendation.
(2) The matter is REVERSED and REMANDED pursuant to sentence four of 42
U.S.C. § 405(g) to the Commissioner for further consideration.
(3) JUDGMENT is for plaintiff and the case should be closed.

(4) The Clerk is directed to send copies of this Order to counsel of record.

Dated this 13 day of Pidkethe-date]. 0 \) \
, a Fin BS \) :

James L. Rob
United States District Judge

 

ORDER ADOPTING REPORT AND
RECOMMENDATION - 1

 

 
